Citation Nr: 1022585	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-06 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for left knee degenerative 
joint disease (DJD/arthritis), including first considering 
whether it was appropriate to reduce the rating for this 
disability from 20 to 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from August 
to September 1986, from February to June 1988, and from March 
to November 1994.

This appeal to the Board of Veterans' Appeals (Board) is from 
August and October 2006 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  The August 2006 decision proposed to reduce the 
rating for the DJD component of the Veteran's left knee 
disability from 20 to 10 percent, and the October 2006 
decision implemented this reduction prospectively effective 
as of December 31, 2006.  

Those August and October 2006 decisions were in response to 
the Veteran's March 2006 claim for a higher, i.e., increased 
rating for this DJD component of his left knee disability.  
[Note:  he also has a separate 20 percent rating for 
subluxation and instability in this knee.  See VAOPGCPREC 23-
97, 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 
1997); VAOPGCPREC 9-98 (August 14, 1998).  But that 
additional rating is not at issue.]  So not only did the RO 
not increase the rating for the DJD component but, instead, 
reduced it.  Consequently, this appeal first involves 
determining whether it was appropriate to reduce this rating 
and, if it was, then addressing whether a higher rating is 
warranted.  

As support for his claim, the Veteran testified at a hearing 
at the RO in April 2010 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.  During the hearing the Veteran submitted 
additional evidence and waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2009).  




FINDINGS OF FACT

1.  The 20 percent rating assigned for the DJD component of 
the Veteran's left knee disability had been in effect since 
September 29, 1999, so for more than five years when reduced 
to 10 percent as of December 31, 2006.

2.  The RO's August and October 2006 decisions at issue 
failed to consider the provisions of 38 C.F.R. § 3.344 prior 
to reducing the rating for this disability from 20 to 10 
percent, so the rating reduction is void ab initio.

3.  However, even considering his pain and repetitive motion 
flare-ups, the Veteran does not have flexion limited to 15 
degrees or less in this knee.

4.  But on repetitive motion flare-ups, his extension is 
limited up to 30 degrees.


CONCLUSIONS OF LAW

1.  The reduction in rating for the DJD component of the 
Veteran's left knee disability from 20 to 10 percent, 
effective December 31, 2006, was improper, so the 20 percent 
rating is reinstated as of that date.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.344 
(2009); Kitchens v. Brown, 7 Vet. App. 320 (1995).

2.  The criteria are not met, however, for a rating higher 
than 20 percent for limitation of flexion of this knee.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5020-5260 (2009).

3.  But the criteria are met for a separate, compensable, 
rating of 40 percent, though no higher, for limitation of 
extension of this knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5261 (2009); VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59,990 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).

These VCAA notice requirements apply to all five elements of 
a claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement 
of the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).



In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 
2006, upon receipt of his claim for a higher rating for his 
left knee DJD disability.  The RO sent him that letter prior 
to proposing to reduce the rating for this disability in 
August 2006 and before deciding to implement this reduction 
in October 2006, prospectively effective as of December 31, 
2006.  The letter informed him of the evidence required to 
substantiate his claim (that is, as it arose in its initial 
context for a higher rating), and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
letter also complied with Dingess by discussing the 
disability rating and downstream effective date elements of 
the claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  He submitted personal statements and testified at a 
hearing.  The RO also obtained his VA treatment records and 
arranged for several VA compensation examinations to assess 
the severity of his left knee disability.  The record is 
inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2009).  The last VA examination assessing the severity of 
this disability was in May 2008, so relatively recently.  
Consequently, another examination to reassess the severity of 
this disability is not needed because there is sufficient 
evidence, already of record, to fairly decide this claim 
insofar as assessing the severity of this condition.  
38 C.F.R. § 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the 
Board finds that VA has complied with the duty-to-assist 
requirements.



II.  Analysis

A.  Whether it was Appropriate to Reduce the Rating for the 
DJD Component of the Veteran's Left Knee Disability from 20 
to 10 Percent as of December 31, 2006

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Congress has provided that a Veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  
To that end, in a rating reduction case, VA has the burden of 
establishing the disability has improved.  This is in stark 
contrast to a case involving a claim for an increased (i.e., 
higher) rating, in which it is the Veteran's responsibility 
to show the disability has worsened.  A rating reduction case 
focuses on the propriety of the reduction and is not the same 
as an increased rating issue.  See Peyton v. Derwinski, 1 
Vet. App. 282, 286 (1991).  In considering the propriety of a 
reduction, the Board must focus on the evidence available to 
the RO at the time the reduction was effectuated, although 
post-reduction medical evidence may be considered in the 
context of evaluating whether the condition had demonstrated 
actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 
277, 281-282 (1992).  



Prior to reducing a disability rating, VA is required to 
comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13 (2009); see also Brown v. Brown, 5 
Vet. App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the Veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Thus, in any rating-
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
Veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

VA regulations also provide that where a reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2009).  This section provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
However, the provisions of 38 C.F.R. § 3.344 specify that 
ratings on account of diseases subject to temporary or 
episodic improvement, such as psychiatric disorders, will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
The regulations provide further that these considerations are 
required for ratings that have continued for long periods at 
the same level (5 years or more), and that they do not apply 
to disabilities which have not become stabilized and are 
likely to improve.  Reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant a 
reduction.

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344, which require that only evidence of 
sustained material improvement that is reasonably certain to 
be maintained, as shown by full and complete examinations, 
can justify a reduction.  If there is any doubt, the rating 
in effect will be continued.  See Brown v. Brown, 5 Vet. App. 
413, 417-18 (1995).  

Under 38 C.F.R. § 3.344, the RO must find the following:  
(1) based on a review of the entire record, the examination 
forming the basis for the reduction is full and complete, and 
at least as full and complete as the examination upon which 
the rating was originally based; (2) the record clearly 
reflects a finding of material improvement; and (3) it is 
reasonably certain that the material improvement found will 
be maintained under the ordinary conditions of life.  
See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. 
App. 413, 419 (1993).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified of the 
contemplated action and furnished detailed reasons.  The 
beneficiary must be given 60 days for the presentation of 
additional evidence.  38 C.F.R. § 3.105(e) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that when an RO reduces a 
Veteran's disability rating without following the applicable 
regulations, the reduction is void ab initio.  See Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).  The law provides that 
where a rating reduction was made without observance of law, 
although a remand for compliance with that law would normally 
be an adequate remedy, in a rating reduction case the 
erroneous reduction must be vacated and the prior rating 
restored.  Schafrath, 1 Vet. App. at 595.

By rating action in August 2006, the RO proposed to reduce 
the 20 percent evaluation assigned for the Veteran's left 
knee DJD disability to 10 percent.  He was notified of this 
proposal later in August 2006 and given 60 days to respond.  
The October 2006 rating decision then reduced the left knee 
DJD disability rating from 20 to 10 percent prospectively 
effective as of December 31, 2006.

But the critical issue in analyzing the reduction is whether 
38 C.F.R. § 3.344 applies, that is, whether the 20 percent 
evaluation was in effect for more than five years at the time 
of the reduction.  The duration of a rating is measured from 
the effective date assigned to a rating until the effective 
date of the actual reduction.  See Brown, 5 Vet. App. at 417-
18.  Here, the prior 20 percent rating had been in effect 
under 38 C.F.R. § 4.71a, DCs 5020-5260, since September 29, 
1999.  That is, the 20 percent rating had been in effect for 
at least seven (7) years, so for well more than the required 
five (5) years when reduced as of December 31, 2006.  
Hence, § 3.344 clearly applies.

Thus, the reduction is void ab initio because the provisions 
of § 3.344 were not met.  In fact, there was no suggestion of 
any consideration of 38 C.F.R. § 3.344 at all.  While the 
RO's decision to reduce the 20 percent rating implied there 
was improvement in the status of the disability, there was no 
implicit or explicit consideration of the protections of § 
3.344.  Notably, there is no mention of § 3.344 in the RO's 
August or October 2006 rating decision narratives.  
Specifically, the RO failed to consider whether there was 
"sustained improvement" and that such improvement was 
reasonably certain to be maintained under the ordinary 
conditions of life, a requirement prior to a reduction in a 
rating that, as here, had been in effect for more than 5 
years.  Further, the Veteran was not given notice of § 3.344 
in the February 2008 SOC.  38 C.F.R. §§ 19.29, 19.30.

Thus, the Board finds that the October 2006 rating decision 
effectuating the rating reduction to a 10 percent level - 
prospectively effective as of December 31, 2006, was improper 
and thus void ab initio.  See Greyzck, 12 Vet. App. at 292.  
Accordingly, the 20 percent rating for the left knee DJD 
disability is reinstated as of the date it was reduced.

B.  Whether the Veteran is Entitled to a Rating Higher than 
20 percent
for this Left Knee DJD Disability

As mentioned, the Veteran's March 2006 claim was for a higher 
rating for this disability, since restored to the 20-percent 
level.  He contends that his left knee disability has 
worsened and, therefore, warrants a higher rating.  His left 
knee DJD disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5020-5260, analogous to limitation of 
knee flexion.  38 C.F.R. §§ 4.20, 4.27 (2009).  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (indicating the choice of 
DC must be upheld if supported by explanation and evidence); 
see also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(indicating that any change in DC must be specifically 
explained).  

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  But the Court also has explained that, 
in determining the present level of disability, it may be 
necessary to "stage" the rating if the factual findings 
show distinct time periods where the service-connected 
disability has exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The relevant temporal focus for adjudicating an 
increased-rating claim is on the evidence concerning the 
state of the disability from one year before the claim was 
filed - so, here, since March 2005, until VA makes a final 
decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).



Turning back now to the applicable statutes and regulations, 
synovitis is to be rated based on limitation of motion or as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5020.  
Degenerative arthritis (hypertrophic or osteoarthritis), when 
substantiated by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved - which, here, are 
DC 5260 for limitation of flexion and DC 5261 for limitation 
of extension.  When the limitation of motion of the specific 
joint or joints involved is noncompensable (i.e., 0 percent) 
under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  Moreover, under Diagnostic Code 5003, in the absence 
of limitation of motion, a 10 percent rating is warranted 
where there is X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A higher 20 
percent rating requires X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  For purposes of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f).  

DC 5260 provides that flexion limited to 15 degrees warrants 
a 30 percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; flexion limited to 45 degrees warrants a 
10 percent rating; and flexion limited to 60 degrees warrants 
a 0 percent (noncompensable) rating.

DC 5261 provides that extension limited to 45 degrees 
warrants a 50 percent rating; extension limited to 30 degrees 
warrants a 40 percent rating; extension limited to 20 degrees 
warrants a 30 percent rating; extension limited to 15 degrees 
warrants a 20 percent rating; extension limited to 10 degrees 
warrants a 10 percent rating; extension limited to 5 degrees 
warrants a 0 percent (noncompensable) rating.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2009) 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, 
premature or excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, respectively.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; 
revised July 24, 1997).  The General Counsel subsequently 
clarified in VAOPGCPREC 9-98 (August 14, 1998) that, for a 
knee disability rated under DC 5257 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  VA's General Counsel further explained 
that, if a Veteran has a disability rating under DC 5257 for 
instability of the knee, a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  Read together, DC 5003 and 38 C.F.R. 
§ 4.59 provide that painful motion due to degenerative 
arthritis, which is established by X-ray, is deemed to be 
limitation of motion and warrants the minimum rating for a 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Also, VA's General Counsel additionally has held that 
separate ratings may be assigned for limitation of knee 
extension and flexion.  Specifically, where a Veteran has 
both a compensable level of limitation of flexion and a 
compensable level of limitation of extension of the same 
knee, the limitations must be rated separately to adequately 
compensate him for functional loss associated with injury to 
his leg and knee.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59,990 (2005).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.  

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula) and 5263 (genu recurvatum) are not 
applicable in this case, as the medical evidence does not 
show the Veteran has any of these other conditions.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  For example, the mere fact that he continues to 
have range of motion in his knee, albeit not normal range of 
motion (especially, as will be explained, on extension), 
in turn means that, by definition, his knee is not ankylosed.  
Ankylosis is the complete immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  


Importantly, the Veteran separately claimed service 
connection for his left ankle sprain, which was denied in an 
unappealed June 2008 rating decision.  And as mentioned 
previously, he is not alleging entitlement to a higher rating 
for the instability and subluxation component of his left 
knee disability under DC 5257.  So only the rating for the 
DJD component, i.e., the arthritis, is at issue, and this 
in turn as mentioned involves assessing the extent of 
limitation of motion on both flexion and extension of this 
knee.

The most important competent evidence during the period of 
the appeal comes in the way of recent VA examination reports.  
A June 2005 VA examination report observed left knee motion 
limited from 0 to 125 degrees and from 0 to 100 degrees on 
consideration of pain.  The examiner added that repetitive 
motion flare-ups reduce this range of motion by 0-5%, 
strength, coordination and fatigability approximately 1-2 
times a month.  The more recent VA examination reports, 
however, clarify these flare-ups occur even more frequently 
and list specific degrees of limitation of motion due to the 
repetitive motion flare-ups.

The July 2006 VA examination report noted left knee motion 
limited from 0 to 130 degrees, but without complaint of pain 
on motion, although there was stiffness.  The July 2006 
examiner added that an additional 20 degrees of loss of 
motion in the left knee occurs due to repetitive motion 
flare-ups-so, flexion is limited to 110 degrees and 
extension to 20 degrees during repetitive motion flare-ups.  
The Veteran reported experiencing daily flare-ups due to 
standing.

His range of motion for the left knee during a December 2007 
VA examination was 0 to 122 degrees, actively and passively, 
even with pain noted on motion, times three repetitive 
motions.  That examiner added that an additional 
25 to 30 degrees of loss of motion in the left knee occurs 
due to repetitive motion flare-ups-so, flexion is limited up 
to 92 degrees and extension is limited up to 30 degrees 
during repetitive motion flare-ups.  In this regard, the 
Veteran reported experiencing flare-ups on a daily basis, 
indeed, to the point that he cannot walk because the 
repetitive motion causes these flare-ups.

Most recently, during a May 2008 VA examination, the range of 
motion of the Veteran's left knee was observed to be 0 to 126 
degrees times three repetitions.  Flexion was noted to be 
"pain-free."  Again, the examiner added that the Veteran 
loses an additional 25 to 30 degrees of motion in this knee 
due to repetitive motion flare-ups-so, flexion is limited up 
to 96 degrees and extension is limited up to 30 degrees 
during repetitive motion flare-ups.  Concerning this, he 
reported that any standing or walking repetitively causes a 
repetitive motion flare up, as does any lifting or carrying 
of objects.

A higher 30 percent rating under DC 5260 requires flexion 
limited to at least 15 degrees, and there simply is no 
objective clinical indication the Veteran's flexion is 
restricted to this extent, even considering his pain.  As 
recounted, the recent VA examinations simply failed to 
clinically document any limitation of flexion less than 92 
degrees, even considering pain on motion and repetitive 
motion flare-ups.  Consequently, these findings clearly 
exceed the required 15-degree limitation necessary for a 
higher 30 percent rating, even considering the associated 
pain and flare-ups.  The clinical findings simply do not 
represent disability such as to warrant a higher 30 percent 
rating under Diagnostic Code 5260.

On the other hand, the Board finds sufficient grounds to 
award the Veteran a separate 40 percent rating under DC 5261 
for limitation of extension, because the last two VA 
examinations in December 2007 and May 2008 both found that 
his extension is limited to up to 30 degrees during 
repetitive motion flare-ups.  The prior June 2005 and July 
2006 VA examiners also indicated substantial limitation of 
extension during repetitive motion flare-ups, albeit slightly 
less.  Although the Veteran's range of extension at first 
appeared to have been full (to 0 degrees) during the range-
of-motion testing of active and passive motion, 
even considering his pain, this significantly changed during 
repetitive motion 
flare-ups - which, under DeLuca, is equally deserving of 
consideration and provides highly probative evidence in 
support of this claim for a higher rating in this alternative 
circumstance.



Overall, based on the findings noted, the Board finds the 
Veteran's left knee extension limited to approximately 30 
degrees.  DC 5261 provides that extension limited to 45 
degrees warrants a 50 percent rating, whereas extension 
limited to 30 degrees warrants a 40 percent rating.  
Therefore, he is entitled to a separate 40 percent rating, 
though no higher, for limitation of extension under DC 5261.  
See again VAOPGCPREC 9-2004.  

This additional rating, incidentally, does not violate the 
amputation rule (see 38 C.F.R. § 4.68) because the 20 percent 
rating for the subluxation and instability under DC 5257, 
when combined with the reinstated 20 percent rating for the 
DJD and resulting limitation of flexion under DCs 5260(5003)-
5260, then combined with the additional 20 percent rating for 
the limitation of extension under DC 5261, totals 60 percent.  
See 38 C.F.R. § 4.25.  This combined 60 percent rating 
equals, therefore does not exceed, the 60 percent rating the 
Veteran would be entitled to if there was an elective, above-
the-knee, amputation not improvable by prosthesis controlled 
by natural knee action (see DC 5164), or with defective 
stump, thigh amputation recommended (DC 5163), or an 
amputation of the middle or lower third of the leg (DC 5162).

In addition to the medical evidence, the Board has considered 
the Veteran's personal lay assertions in support of his 
claim.  He is competent, as a layman, to report on that as to 
which he has personal knowledge, such as the existence of 
left knee pain.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  But as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative (competent and credible and therefore persuasive) 
opinion on a medical matter, especially the severity of the 
DJD component of his left knee disability in terms of the 
applicable rating criteria.  Rather, this necessarily 
requires appropriate medical findings regarding the extent 
and nature of this disability.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  So he is not entitled to a rating higher than 20 
percent under DC 5260 or a separate rating higher than 40 
percent under 5261.  38 C.F.R. § 4.7.  

There also is no basis to "stage" his rating under Hart 
because his left knee DJD disability has never been more than 
20-percent disabling for limitation of flexion or more than 
40-percent disabling for limitation of extension at any time 
since March 2005 (one year prior to filing his current claim 
for a higher rating).  And since, for the reasons and bases 
discussed, the preponderance of the evidence is against his 
claim for a rating higher than that assigned, the benefit-of-
the-doubt doctrine is only applicable to the extent the 
evidence suggested he was entitled to this higher rating for 
his limited extension.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's left knee DJD disability has 
markedly interfered with his ability to work, meaning above 
and beyond that contemplated by his now separate 20 and 40 
percent schedular ratings for limitation of flexion and 
extension, respectively, also keeping in mind he has an 
additional separate rating for subluxation and instability 
and that his ratings combine to 60 percent.  See 38 C.F.R. § 
4.1, indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily - if not exclusively, on an 
outpatient basis, not as an inpatient, much less frequent 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).

ORDER

The claim for reinstatement of the 20 percent rating for the 
DJD component of the left knee disability - retroactively 
effective from the date of its reduction (December 31, 2006) 
is granted.

However, the claim for a rating higher than 20 percent for 
the limitation of flexion of the left knee is denied.

Whereas, however, a separate 40 percent rating is granted for 
limitation of extension of this knee, subject to the statutes 
and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


